Opinion by
Johnson, J.
At the trial it was stipulated that the merchandise, issues, and facts are similar to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the quantities reported by the inspector as not landed were not in fact landed. In accordance with stipulation and following the decision cited it was held that the merchandise, insofar as it involves the quantities reported by the inspector as “not landed, not found,” is subject to an allowance in duties. The protest was sustained to this extent.